Pee Cubiam.
We think the appellant is estopped, by his stipulation, from claiming that he should not pay the term fees in question. The stipulation was to the effect that defendant would accept notice of trial for the then coming October term, and allow the cause to be placed on the calendar, the issues to be of that date.
The decision in Livingston v. Veille Montague Mining Co. (9 Duer, 681), was made before the amendment to rule 24, by which the date of issue was fixed, in cases of extension of time, at twenty days after service of complaint.
Order affirmed, with ten dollars costs and disbursements.